The plaintiff appeals1 from a judgment of the trial court dismissing his two count complaint on the grounds of lack of subject matter jurisdiction and improper service of process.
The plaintiff, a professor at Southern Connecticut State College (SCSC)2 since 1961, reached the mandatory retirement age of seventy on August 29, 1982. See General Statutes 5-162. The defendants are the board of trustees of SCSC, the members of the board and the president of SCSC. *Page 198 
The complaint alleged as follows. On September 18, 1981, the plaintiff, by letter to an SCSC administrator, requested that his employment be continued beyond his seventieth birthday as provided by General Statutes 5-164 (b).3 This request was denied by the president of SCSC on February 22, 1982. The plaintiff was given no reason for the denial and, despite extensive student and faculty support, was given no opportunity to be heard on the matter. The SCSC administration failed to forward his request to the board, which is his appointing authority, and failed or refused to request that he be continued in employment under General Statutes 5-164 (b). In the past the board has made and been granted other such requests.
On September 27, 1982, after the plaintiff's retirement, he commenced this mandamus action to compel the defendants to provide him with the reasons for the denial of his request and to hold a hearing to consider whether he should be allowed to continue his employment on a year-to-year basis. The first count of his complaint claimed that the failure to hold a hearing and to provide him with the reasons for the denial of his request deprived him of his rights to procedural due process under article first, 10 of the constitution of Connecticut. The second count claimed that by failing to provide him a hearing on his request for continued employment as constitutionally required, the board deprived him of his statutory right to a hearing in a *Page 199 
"contested case" under the Uniform Administrative Procedure Act (UAPA). General Statutes 4-166
through 4-189. The defendants moved to dismiss the action on the bases of lack of standing, lack of individual service on the defendants and a prior pending action.4
The trial court found that because the plaintiff lacked standing to bring the action, it lacked subject matter jurisdiction. Although the issue of standing was dispositive, the court also found the claim of improper service to be valid.
                                    I
The plaintiff argues in essence that the first count of the complaint alleges facts sufficient to constitute standing to invoke a constitutionally protected interest in continued employment which demands due process safeguards. He maintains that he has standing to bring the action because the constitution guarantees him due process protection for his reputational and property interests. Although we express no opinion on whether the complaint could withstand a motion to strike aimed at the sufficiency of its allegations to state a claim upon which relief can be granted, we agree that its allegations are sufficient to assert his standing.
"Standing is not a technical rule intended to keep aggrieved parties out of court; nor is it a test of substantive rights. Rather it is a practical concept designed to ensure that courts and parties are not vexed by suits brought to vindicate nonjusticiable interests and that judicial decisions which may affect the rights of others are forged in hot controversy, with each view fairly and vigorously represented. See, e.g., Baker v. Carr,369 U.S. 186, 204, 82 S. Ct. 691, 7 L. Ed. 2d 663 (1962); *Page 200 
Stern v. Stern, 165 Conn. 190, 192, 332 A.2d 78 (1973). These two objectives are ordinarily held to have been met when a complainant makes a colorable claim of direct injury he has suffered or is likely to suffer, in an individual or representative capacity." Maloney v. Pac, 183 Conn. 313, 320-21, 439 A.2d 349 (1981). The question of standing does not involve an inquiry into the merits of the case. It merely requires the plaintiff to make allegations of a colorable claim of injury to an interest which is arguably protected or regulated by the statute or constitutional guarantee in question. Assn. of Data Processing Service Organizations, Inc. v. Camp,397 U.S. 150, 153, 90 S. Ct. 827, 25 L. Ed. 2d 184 (1969); Ducharme v. Putnam, 161 Conn. 135, 139, 285 A.2d 318 (1971).
The trial court found that although the challenged action has caused injury to the plaintiff because of loss of employment, the interest sought to be protected did not come within the "zone of interests" protected by General Statutes 5-164 (b). The court misconstrued the claim asserted in the first count of the complaint. That claim is premised on article first, 10 of the constitution of Connecticut,5 which embodies our state procedural due process provision. See Roundhouse Construction Corporation v. Telesco Masons Supplies Co., 168 Conn. 371, 376, 362 A.2d 778, vacated,423 U.S. 809, 96 S. Ct. 20, 46 L. Ed. 2d 29 (1975), on remand, 170 Conn. 155, 365 A.2d 395, cert. denied,429 U.S. 889, 97 S. Ct. 246, 50 L. Ed. 2d 172 (1976). In essence, the plaintiff claims that he has constitutionally protected interests in his reputation and his property, and that those interests were injured by the defendants' failure to hold a hearing on his request for continuation of his employment and to provide him with notice of the reasons for the denial of the request. See *Page 201 
Board of Regents v. Roth, 408 U.S. 564, 92 S. Ct. 2701,33 L. Ed. 2d 548 (1972); Lee v. Board of Education,181 Conn. 69, 434 A.2d 333 (1980). The injury which he alleges for standing purposes, therefore, is the deprivation of his due process rights. Whether the plaintiff will be successful on a motion to strike or on the merits is immaterial to the issue of standing. The court's inquiry on the motion to dismiss should have focused, not on whether the plaintiff was entitled to notice and a hearing, but rather on whether he had standing to raise the issue of whether he was entitled to notice and a hearing. See Data Processing Service v. Camp, supra, 152-53.
Standing goes to the court's subject matter jurisdiction. Housing Authority v. Local 1161, 1 Conn. App. 154,157, 468 A.2d 1251 (1984). Construing the first count of the complaint in a manner most favorable to the plaintiff, as we must; American Laundry Machinery, Inc. v. State, 190 Conn. 212, 217, 459 A.2d 1031
(1983); we conclude that the plaintiff has alleged sufficient facts to withstand the defendants' motion to dismiss. The cases cited by the defendants are inapposite because they were determined on the merits.6
                                   II
As to the second count, the trial court found that this action did not involve a "contested case" under the UAPA. We agree.
It is by now axiomatic that administrative appeals under the UAPA must be from contested cases, which are proceedings in which either the opportunity for a *Page 202 
hearing is "required by statute" or in which a hearing was in fact held. General Statutes 4-166 (2);7 Rybinski v. State Employees' Retirement Commission,173 Conn. 462, 469, 378 A.2d 547 (1977). There is nothing in General Statutes 5-164 (b) which requires that an opportunity for a hearing be provided, and it is undisputed that no hearing was in fact held.
The plaintiff claims that the constitution is a "statute" within the purview of General Statutes4-166 (2) and that therefore his "rights . . . or privileges . . . are required by statute to be determined . . . after an opportunity for hearing . . . ." For purposes of this claim we assume without deciding that he is correct in his assertion that our state constitution entitles him to an opportunity for a hearing.
The defendant's argument requires us to confront a question left unanswered by our Supreme Court: whether the "opportunity for hearing" which is referred to as being "required by statute" under General Statutes 4-166 (2) includes such an opportunity required by the constitution. See Rybinski v. State Employees' Retirement Commission, supra, 471 n. 5. We conclude that it does not.
Prior to 1973, the phrase "required by statute" read as "required by law." Public Acts 1973, No. 73-620, 2 amended it to read as "required by statute." Certainly the earlier phrase is broader than the later and is more susceptible of the broad reading urged by the plaintiff. "Statute" in common legal parlance refers to an act of the legislature. Ballentine's Law Dictionary. This use of the word runs throughout General Statutes1-1, which is the general definitional provision for statutory language. Furthermore, a statutory *Page 203 
amendment is ordinarily intended to effect a change in its meaning; Heffernan v. Slapin, 182 Conn. 40, 49,438 A.2d 1 (1980); or to clarify the legislative intent as to a previously existing ambiguity. Lee v. Board of Education, 181 Conn. 69, 75, 434 A.2d 333 (1980). The legislative history of Public Acts 1973, No. 73-620, 2 indicates that it was intended to narrow the scope of General Statutes 4-166 (2) by clarifying a previously perceived ambiguity.8 Thus, we conclude that if an opportunity for a hearing is required by the constitution, it is not "required by statute" under General Statutes4-166 (2).9
Thus, the administrative proceedings of which the plaintiff complains did not constitute a contested case. The plaintiff could not, therefore, assert standing under the UAPA.10 Ardmare Construction Co. v. Freedman,191 Conn. 497, 504, 467 A.2d 674 (1983). The court was correct in dismissing the second count of the complaint for lack of subject matter jurisdiction.
The court found, as an alternative basis for dismissing the entire action, that service was improper because the defendants were not served individually. This was error. It is undisputed that the defendants were served only in their official capacities through the attorney general's office. Pursuant to General Statutes 52-64, in any civil action or proceeding against any board, *Page 204 
commission or officer of the state, service may be made through the attorney general's office. The complaint indicates that this action is against the defendants in their official capacities. The relief sought can only be granted by them in those capacities. Service on them through the attorney general's office was proper.
  There is error in part, the judgment, insofar as it dismissed the first count of the complaint, is set aside, and the case is remanded for further proceedings.
In this opinion the other judges concurred.